ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 4, 7, 25, 10, 11, 13-17, 26, 18, and 27 (renumbered 1-14 respectively) are allowed.
For purposes of claim interpretation, “branching pathway” or “branching of the distributed pathway system” is considered to be synonymous with bifurcation as shown in Fig. 3. Also, in light of Applicant’s amendment filed April 29, 2021, claim interpretation under USC 112(f) is no longer being used. The previously raised double patenting rejection is overcome by April 29, 2021 amendment.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest “computing constraints on the movements which result in a deviation from the planned pathway”, “restraining the elongated device when the movements cause the elongated device to enter constrained areas” and “automatically orienting a distal tip of the elongated device at at least one position in a branching of the distributed pathway system so that the distal tip points in a direction along the planned pathway” in combination with the shape sensing comparison to determine a location of the elongated device on the planned pathway. The technical advantage of such arrangement is to improve advancement of the elongated device along a planned path 
Exemplary prior art US 20110319910 to Roelle teaches shape sensing and haptically guiding an elongated device through bronchial passages to avoid constrained areas. However, Roelle does not teach “automatically orienting a distal tip of the elongated device at at least one position in a branching of the distributed pathway system so that the distal tip points in a direction along the planned pathway” as in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799